Citation Nr: 1215452	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for a mood disorder with personality changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to March 2004.  He also had service with the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision dated in June 2006 from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for a mood disorder with personality changes and assigned a 20 percent disability rating for that disorder from March 20, 2004.  This matter was thereafter transferred to the RO in St. Petersburg, Florida.  During the course of the appeal, in a July 2007 rating decision, the RO granted a 40 percent disability rating effective from March 20, 2004.  The Veteran was granted a temporary total disability for his PTSD from January 1, 2010, to February 28, 2010, due to his psychiatric hospitalization.  Because a 40 percent disability rating is not the highest srating provided for mental disorders in the VA Schedule for Rating Disabilities, the matter remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  

In a March 2011 decision, the Board denied the Veteran's initial disability rating in excess of 40 percent for his psychiatric disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a Joint Motion for Remand and vacated the Board's March 2011 decision denying a initial disability rating in excess of 40 percent for a psychiatric disability, and remanded the issue to the Board for action in compliance with the September 2011 Joint Motion for Remand.  The case is now back before the Board.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's mood disorder has been productive of occupational and social impairment in most areas due to such symptoms of neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's pre-service mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9435 (2011). 

2.  The criteria for a rating of 70 percent, but no higher, for the Veteran's mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, DC 9435 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in July 2004 satisfied the second and third elements under the duty to notify provisions.  While no notice of the first element under the duty to notify provisions was sent to the Veteran, he is challenging the initial evaluation assigned following the grant of service connection for his psychiatric disorder.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claims have been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's VA and private medical records have been associated with the claims file to the extent possible.  However, complete copies of the Veteran's service treatment records for are unavailable. The RO requested those records from the Veteran's Army Reserve unit, 3rd CORP SPT COMMAND in July 2004.  A request to Records Management Center (RMC) was also sent in July 2004.  A negative response from RMC was received in July 2004.  A MO4 request was then sent to RMC in September 2005 with a negative response received in October 2005.  In November 2006, the RO sent an email to Sergeant First Class D. B. requesting the Veteran's current duty station.  In January 2007, the RO received the Veteran's new unit information and a request to 3rd COSCOM was made in January 2007 when the RO was notified that the Veteran had his complete set of medical records.  A letter dated in January 2007 was sent to the Veteran notifying him of the RO's efforts to obtain records and asking him to submit any service treatment records in his possession.  The Veteran did not respond or submit additional records.  While VA has a significant duty to assist the Veteran in developing the facts and evidence pertinent to a veteran's claim, it is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Further attempts to obtain the Veteran's service treatment records would be futile.  The Board also notes that some of the evidence mentions that the Veteran was in receipt of disability benefits.  The Veteran testified during his Board hearing that he was not in receipt of Social Security Administration (SSA) disability benefits.  As such, VA's duty to assist the Veteran in obtaining relevant records has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in April 2006, April 2007, and June 2009 to evaluate the severity of his mood disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected mood disorder is evaluated as 40 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9435.  The RO initially found that the post-service mood disorder was consistent with a 50 percent rating.  The RO deducted the pre-service rating from the current rating (50 percent minus 30 percent), and assigned a 20 percent rating for the portion of the disability attributable to aggravation during service, effective March 20, 2004, the day following the Veteran's discharge.  In a July 2007 rating decision, the RO found that the Veteran' pre-service disability should be evaluated as 10 percent disabling and his post-service disability still warranted a 50 percent rating.  As such, the RO deducted the pre-service rating from the current rating (50 percent minus 10 percent) and assigned a 40 percent rating for the portion of the disability attributable to aggravation during service, effective March 20, 2004.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational talks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

As provided above, the Veteran entered his period of active duty, in February 2003, with a pre-existing head injury.  As such, the Board is required to assess his pre-existing disorder and deduct it from the assessment of his aggravated post-service mood disorder.  See 38 C.F.R. § 3.322.  

In May 2001, the Veteran suffered a head injury following a fall from a horse.  During the accident, he lost consciousness and had some seizure activity as well as incontinence.  At that time he arrived at the emergency room, he had no obvious neurological defect.   CT scans and cervical spine films were interpreted as normal.  Within 24 hours of admission, he was discharged.  In a May 2001 letter, a private neurologist diagnosed the Veteran with post-concussion syndrome with mental status changes, vertigo feelings, and headaches.  The neurologist recommended that the Veteran remain on leave from work.  A July 2001 psychiatric consultation from a Dr. W. diagnosed the Veteran with posttraumatic psychiatric disturbance resulting from a head injury.  His primary symptoms were poor stress tolerance, irritability, rambling speech, slight preservation, depressed mood, and nocturnal panic.  Dr. W. indicated that the Veteran was "clearly improving."  An October 2001 letter from Dr. W. indicated that the Veteran was clearly making improvements to include notable positive change in terms of mood, irritability, frustration tolerance, and motivation.  He opined that the Veteran would fully recover but it would take several months before all symptoms were remitted.  

In August 2002, the Veteran was referred to a Dr. A., a private psychologist, following his employer's concerns over his increased use of force while on duty as a police officer.  The Veteran indicated that he was more anxious, irritable, and his motivation was low.  He also noted some initial insomnia, forgetfulness, and passive death wishes.  He was diagnosed with mood disorder due to a medical condition (head trauma), provisional.  In a January 2003 treatment note, a Dr. N. provided that the Veteran "continue[d] to do OK" on his psychiatric drugs which he indicated were still helpful.  He presented in a pleasant, quiet, calm way.  There were no suicidal thoughts.  He was diagnosed with "depression, rule-out post concussion syndrome - doing well now."  This is the last pre-service treatment note associated with the claims file.    

A May 2003 service treatment record reflects a diagnosis of general anxiety second to the horse riding accident.  He was prescribed medication and returned to the clinic until November 2003 for follow-up appointments and to obtain prescription refills.  As provided above, the Veteran's entire service treatment records are unavailable.  However, a December 2003 post-deployment health assessment indicates that upon his return from Iraq the Veteran felt numb and detached from others, activities, and his surroundings.  However, he denied suffering from any nightmares, denied avoiding situations that reminded him of his service, and denied being constantly on guard, watchful, or easily startled.  He also indicated that during his deployment, he sought or was currently seeking mental health treatment.  A February 2004 medical history reflects that the Veteran continued taking his psychiatric medication.  

VA treatment records dated from July 2004 to January 2010 provide that the Veteran sought both neurologic and psychiatric treatment following his discharge.  In a July 2004 treatment note, the Veteran reported a history of panic attacks while in Iraq and his wife indicated personality and behavioral changes since his return to Iraq.  They both noted that these changes were not present prior to his deployment.  He also admitted to a decreased enjoyment about life and an increase in his anger and forgetfulness.  An August 2004 psychiatric treatment consultation report reflects that following his service separation his transition into family life had been difficult with mood change, irritability, and decreased interest, concentration, and motivation.  The Veteran reported an increased difficulty sleeping but denied suicidal or homicidal ideation, auditory or visual hallucinations, or a history of manic episodes.  The Veteran reported extreme anxiety with symptoms including sweating and a racing heart.  He indicated a history of nightmares about his military experiences but denied flashbacks or hypervigilance.  The examiner assessed the Veteran with mood disorder secondary to general medical condition; personality changes secondary to general medical condition.  He was given a GAF score of 55.  

A July 2005 treatment note provides that while he continued to have mood problems, his medication seemed to relieve his anger outbursts.  The Veteran indicated a decreased interest in activities.  In a September 2005 treatment note, the Veteran indicated that his medication was working and that he felt happy and had an increased interest and enjoyment in things.  His anger outbursts had reduced as well and he was given a GAF score of 60.  This stable mood however did not last and, in February 2006, the Veteran was urgently referred to the psychiatric clinic after reporting that he would rather die than divorce his wife.  He had increased dysphoria regarding marital problems, which he attributed solely to his irritability and moodiness.  

An April 2006 general VA examination report reflects that the Veteran last worked in May 2005 after he was placed on forced retirement.  His mood was down and affect restricted.  His thought process was logical and goal directed and his speech was normal.  His judgment and insight appeared intact.   He was again assessed with mood and personality changes secondary to a general medical condition and given a GAF score of 66.  The examiner provided that it was more likely than not that the Veteran's previous head injury made it harder to adjust to civilian life following his deployment to Iraq.  A May 2006 treatment note indicates that the Veteran's irritability, anger and mood change had increased significantly.  His GAF score was 52.  

A January 2007 VA treatment note provides that the Veteran had been overwhelmed by being at his house with his wife and their children.  He planned to leave for Florida for three months to renovate a house for resale and planned to be near his parents and siblings.  He planned to live in the house he was renovating in order to decrease social and other stimulation.  In a December 2006 treatment note, the physician attributed his need to reduce the simulation of living in a very active household with his wife and children to his traumatic brain injury.    

In the September 2011 Joint Motion, the parties point to an April 2007 treatment note which indicates that he was not close with his mother or sister and had no relationship with women.  In an April 2007 VA examination, the Veteran indicated that his relationships were good with the exception of his marriage as he was getting a divorce.  He reported a generally good mood with some occasional irritability which manifested by yelling.  He denied trouble with anxiety.  His concentration was "okay" and his sleep was good.  He denied suicidal ideation and indicated that this concentration was okay and his sleep and appetite were good.  He also reported low motivation and said that it was hard to keep working on his remodeling project.  He was given a GAF score of 65.  

In a separate April 2007 psychiatric treatment note, the Veteran was noted as doing well, had recently been in Florida doing construction work, and hoped to move there since he had a good support system, including his father, stepmother, and half siblings.  He indicated that his medications were helpful for his mood and he had a good ability to relax and enjoy things.  In another April 2007 treatment note, the Veteran indicated that his overall mood was "great."  In yet another April 2007 VA treatment note, the Veteran reported that having lived in Florida for the past three months, felt relaxed in his working and living environment, and liked being around his family.  He reported that his relationship with his sister was especially good.  He also reported that he had some good friends in Iowa and was not close with his mother and sister.  He reported that his younger children lived in Iowa and that he spoke with them on the phone often.  He indicated that his other daughter started college and felt that his leaving would not impact his children.  His mood was described as calm.  

In an April 2008 treatment note, the Veteran indicated that he had a good relationship with his kids and was trying to gain custody of his son.  He reported a lack of motivation with anything and reported feelings of anxiousness for no reason.  He noted that his war related nightmares were getting worse.  He provided that he struggled with not caring and sometimes went several days without showering or brushing his teeth.  Contrary to these reports, the Veteran was well groomed during his examination with good eye contact and affect congruent with mood.  

A June 2008 treatment note provides that the Veteran was sleeping well, had an appetite and his energy level and concentration were within normal limits.  However, he reported having occasional panic attacks.  A May 2009 follow-up note provided that the Veteran continued to have insomnia and nightmares.  He had intrusive memories about his military experience and reported poor concentration.  A December 2009 mental health clinic follow-up note provided that the Veteran felt depressed, angry and sad.  He reported a significant problem with motivation.  

In June 2009, the Veteran was afforded a specific VA psychiatric examination where he reported feeling sad and depressed a majority of the time.  He lacked the ability to do and enjoy things.  He had excessive fatigue, and reported feeling occasional hopelessness and irritable.  He divorced his wife in 2007 due to his mental problems but maintained contact with his children.  He provided that he sits and stares at the wall or watches television in his spare time.  On examination, his mood was anxious and dysphoric; his affect appropriate and constricted; and his psychomotor activity restless and tense.  He was oriented to person, time and place, his thought process and content were unremarkable and his judgment and insight were intact.  He reported sleep difficulty with delayed sleep onset, frequent dreams of assaulting people and military dreams.  The Veteran reported non-severe panic attacks and denied inappropriate behavior, hallucinations, obsessive behavior, or homicidal or suicidal thoughts.  His impulse control was fair.  His memory was mildly impaired.  The examiner indicated that the Veteran retired in 2005 due to his depression and anger issues. He was assessed mood disorder NOS and given a GAF score of 54.  There was moderate to serious impairment in social and occupational functioning noted.    

The Veteran testified during his Board hearing that his mood disorder significantly affected his life.  He and his brother both testified that he suffered from irritability, a great lack of concentration and motivation, and frequent panic attacks.  In a statement submitted in February 2012, the Veteran indicated that he did not have a strong relationship with his family.  He provided that despite his brother's efforts, the Veteran got irritated with him and did not like to be around him.  The Veteran also indicated that despite the fact that he loves his children, he abandoned them when he moved to Florida, no longer calls or texts them, and only sees them for a few hours twice a year when he visits Iowa.  The Veteran also reported passing suicidal ideation, decreased personal hygiene, to include going 4 to 5 days without a shower, not doing laundry and constantly wearing dirty clothes, failing to brush his teeth, and decreased motivation to do daily activities, to include grocery shopping, doing his dishes, or cleaning his apartment.  These statements are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Veteran also submitted statements from his brother, dated in September 2009 and January 2012.  In the recent January 2012 statement, the Veteran's brother indicated that the Veteran's temper had become constant to the point where the Veteran no longer accompanied his brother to work sites as he became angry and blew up at his brother or customers.  The Veteran's brother also indicated that the Veteran's health and hygiene had worsened.  Specifically, the Veteran had gained a lot of weight, increased his intake of cigarettes, reported mini panic attacks, and his hand involuntarily shook.  The Veteran's brother also indicated that the Veteran's motivation to shower, brush his teeth, or shave had decreased.  He also noted a decreased motivation to clean his house, do his dishes or laundry, or change his clothes.  The Veteran's renovation project had stalled as the Veteran did not have the motivation to finish various projects around the house and he had not performed any yard work, as the grass and weeds in the back yard had grown to roughly three feet high.  He also indicated that the Veteran did not leave his house until it was absolutely necessary to buy groceries, sometimes subsisting off of cereal for all his meals until he ran out of milk.  The Veteran's brother also talked about the Veteran's inability to maintain a relationship with women and his tendency to sleep most of the day.  

The Veteran also submitted lay statements from his mother, father, stepmother, brother, and ex-girlfriend.  In the September 2009 statement from the Veteran's mother, she indicated that the Veteran has a very limited relationship with his kids, siblings, parents, and friends.  His father and stepmother provided that the Veteran is unable to maintain relationships with women, lacked motivation, and slept a lot.  His brother and ex-girlfriend also provided that the Veteran had difficulty maintaining relationships.  His brother also provided that he needed to check on the Veteran to see if he had food or done his laundry.  

In a statement from the Veteran's mother, she indicated that upon his release from active duty the Veteran became immediate withdrawn from his family.  She reported the Veteran's statements of having nightmares where he would awaken frightened and about the instant mood swings she witnessed.  She also provided that he has very limited relationships with his children, siblings, parents, and friends.  In a statement from the Veteran's father, it was noted that the Veteran referred to his moving to Florida as running away from his children and his wife.  In this statement, the Veteran's father reported that the Veteran lacked motivation, slept a lot, and withdrew himself often.  The Veteran's father reported that the Veteran has difficulty maintaining relationships.  

The Board finds that the Veteran's psychiatric disorder warrants a rating of 10 percent prior to his active duty in February 2003.  The medical records indicate that while the Veteran had anxiety and depressed mood, he was getting progressively better and doing well.  See treatment note from Dr. N, January 2003.  The Veteran did not exhibit symptoms consistent with a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9435.

Upon his discharge from service, the evidence establishes that the Veteran's psychiatric disorder warrants a rating of 70 percent, but no higher.  The Board notes that the Veteran's GAF scores after service separation have predominately fallen within the range of 51 to 60 and reflect moderate symptoms of social, occupational, and school functioning.  The service treatment records indicate feelings of detachment from others, activities and his surroundings.  VA treatment records consistently provide that the Veteran had increased mood change, anxiety, irritability, and decreased interest, concentration and motivation.  The Veteran has reported that he struggles with motivation with respect to his daily activities and his personal hygiene.  Additionally, these records consistently report that the Veteran suffered from anxiety and described increased panic attacks.  He also has impaired memory and a documented history of difficulty in maintaining work and social relationships.  Specifically, the Veteran has been married and divorced twice, reported moving to Florida to escape his children (see February 2012 Veteran's statement), and became socially isolated upon service discharge (see September 2009 Mother's statement; January 2012 Brother's statement).  

While the evidence does not show that the Veteran experiences obsessional rituals which interfere with routine activities, illogical speech, near continuous panic, or spatial disorientation, there is evidence of neglect of personal appearance or hygiene.  See January 2012 Brother's statements; February 2012 Veteran's statement.  The Board acknowledges the February 2006 VA treatment note which indicates that the Veteran was referred to the mental health clinic after reporting thoughts of death and/or suicide.  His January 2012 statement also indicates that the Veteran has suffered from passing suicidal ideation.  While this evidence suggests that the Veteran had suicidal ideation, it was passing and subsequent medical records do not show suicidal or homicidal ideation.  See April 2006 VA examination, April 2007 VA examination, and June 2009 VA examination.  The Board also acknowledges the evidence establishing that the Veteran has difficulty adapting to stressful circumstances in a work or social settings as he was forced to retire due to his aggressive tendencies and divorced his wife.  As such, the Board finds that the Veteran's mood disorder more appropriately approximates a 70 percent disability rating.  

The evidence does not establish and the Veteran has not asserted that he is entitled to a rating in excess of 70 percent.  Specifically, there is no evidence that the Veteran suffers from gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; and is disoriented to time or place. While the evidence establishes that the Veteran exhibits an intermittent inability to perform activities of daily living, to include maintaining his hygiene, the medical evidence provides that every time he was seen for a psychiatric evaluation, the Veteran was well groomed.  Further, and as provided above, the Veteran has expressed passing suicidal ideation and the Veteran's mother indicated in September 2009 that when he became angry she became frightened.  However, there is no indication that the Veteran is a persistent danger to himself or others.  

Moreover, the Board has also considered whether the Veteran was entitled to a "staged" rating for his service-connected mood disorder.  See Fenderson, 12 Vet. App. at 126.  However, the Board finds that the Veteran's disability has not been more disabling at any time during this appeal.

Given that the evaluation for the Veteran's mood disorder prior to service warrants a 10 percent evaluation and given that his mood disorder after service separation is evaluated as 70 percent disabling, the Veteran is entitled to a rating of 60 percent for his mood disorder with personality changes.  See 38 C.F.R. § 3.322 (2011)(in compensating for aggravation of a pre-service disability by active service, it "is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule . . .").  The Board finds that the evidence for and against the claim for service connection is in relative equipoise.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a rating of 60 percent but not higher for his service-connected mood disorder.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The scheduler evaluation for the Veteran's disability is adequate.  The Veteran disagrees with the rating primarily on the basis of that his symptoms are more severe than rated.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has specifically indicated that his psychiatric disorder impacted his ability to perform his occupational duties as a police officer.  However, there is no finding that this disability precludes the Veteran from obtaining any gainful employment.  The June 2009 VA examiner found that while the Veteran was reprimanded for being "overly aggressive," and his mood disorder caused absenteeism and tardiness, the examiner found that there was not total occupation impairment due to his symptoms.  Further, the Veteran testified and the medical evidence shows that the Veteran was going through vocational rehabilitation to allow him to obtain employment in a field different from law enforcement.  The record does not show that he is incapable of obtaining some type of gainful employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER

An initial disability rating of 60 percent, but no higher, for a mood disorder with personality changes is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



